Hunstein, Justice.
George Green entered a plea of guilty to felony murder and armed robbery in 1997. In May 2001, he filed a motion to withdraw the guilty plea. His motion, however, is untimely because it was filed after the term of court in which it was entered. Gipson v. State, 269 Ga. 26 (494 SE2d 669) (1998). Since Green’s remedy for challenging his guilty plea is through the writ of habeas corpus, the trial court did not err by denying his motion. Therefore, we affirm.

Judgment affirmed.


All the Justices concur.

*311Decided October 1, 2001.
George Green, pro se.
Denise D. Fachini, District Attorney, for appellee.